TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 10, 2013



                                      NO. 03-10-00866-CR


                                David Mark Isaacson, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the judgment of conviction.

IT IS THEREFORE ORDERED that the judgment of conviction is in all things affirmed; and

it appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs

is made; and that this decision be certified below for observance.